                      IN THE UNITED STATES DISTRJCT COURT
                          FOR THE DISTRJCT OF DELAWARE


 VIATECH TECHNOLOGIES, INC.,

                           Plaintiff;

                 V.                                Civil Action No. 17-570-RGA

 MICROSOFT CORPORATION,

                           Defendant.



                              MEMORANDUM OPINION

John G. Day & Andrew C. Mayo, ASHBY & GEDDES, Wilmington, DE; Henry C. Bunsow,
Denise M. De Mory, Sushila Chanana, & Michael N. Zachary, BUNSOW DE MORY LLP,
Redwood City, CA, attorneys for Plaintiff.

Martina Tyreus Hufnal, FISH & RJCHARDSON, P.C., Wilmington, DE; Frank E. Scherkenbach,
Steven R. Katz, & Whitney Reichel, FISH & RJCHARDSON, P.C., Boston, MA, attorneys for
Defendant.




July   /K ,
          2019
kttiv1.-l!~f~:
          Currently pending before the Court is Defendant' s Motion to Dismiss (D.I. 38) and

Plaintiffs Cross-Motion for Leave to File a Motion for Reconsideration (D.I. 47). The parties

have fully briefed the issues. (D.I. 39, 48, 51 , 53 , 57). For the following reasons, Defendant's

Motion is GRANTED-IN-PART and DENIED-IN-PART and Plaintiffs Cross-Motion is

DENIED.

I.        BACKGROUND

          Plaintiff ViaTech Technologies, Inc. previously brought suit against Defendant Microsoft

Corporation accusing Windows and Office products of infringing "at least" claims 1-7, 13-15,

and 28-32 of the U. S. Patent No. 6,920,567 ("the ' 567 patent"). (No. 14-1226-RGA, D.I. 1)

("First Action"). On February 10, 2017, Defendant moved for summary judgment of non-

infringement. (First Action, D.I. 218). On June 12, 2017, the Court granted Defendant's motion

and entered final judgment. (First Action, D.I. 330, 331). That judgment was affirmed by the

Federal Circuit on May 23 , 2018. ViaTech Tech. Inc. v. Microsoft Corp. , 733 F. App 'x 542

(2018).

          On May 15, 2017, Plaintiff brought the current suit against Defendant accusing various

products of infringing claims 8-11 and 26-27 of the same patent as was asserted in the First

Action. (D.I. 1). Defendant moved to dismiss Plaintiff s First Amended Complaint under the

doctrine of claim preclusion. (D.I. 12). I granted that motion in part, holding that claim

preclusion barred Plaintiff from bringing new claims against Windows products for infringement

of the ' 567 patent. (D.I. 25 at 9). Plaintiff has now filed a Second Amended Complaint accusing

Microsoft's Play Ready Product Suite of direct and indirect infringement of the ' 567 patent and



                                                  1
adding new infringement claims' against Windows for purported infringement post-final

judgment of the First Action. (D.I. 37). Defendant has moved to dismiss the Second Amended

Complaint on the basis of claim preclusion, issue preclusion, or the Kessler Doctrine. (D.I. 38).

Plaintiff has cross-moved for leave to file a motion for reconsideration of the order dismissing

the First Amended Complaint. (D.I. 47).

II.        LEGAL STANDARD

           A. Motion for Leave to File Motion for Reconsideration

           The purpose of a motion for reconsideration is to "correct manifest errors of law or fact

or to present newly discovered evidence." Max 's Seafood Cafe v. Quinteros, 176 F.3d 669, 677

(3d Cir. 1999). "A proper Rule 59(e) motion ... must rely on one of three grounds: (1) an

intervening change in controlling law; (2) the availability of new evidence; or (3) the need to

correct a clear error of law or prevent manifest injustice." Lazaridis v. Wehmer, 591 F.3d 666,

669 (3d Cir. 2010).

           Local Rule 7.1.5 provides that motions for reargument "shall be filed within 14 days after

the Court issues its opinion or decision." "When an act may or must be done within a specified

time, the court may for good cause extend the time .. . on motion made after the time has expired

if the party failed to act because of excusable neglect." Fed. R. Civ. P. 6(b)(l)(B).

           B. Motion to Dismiss

           When reviewing a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), the Court must accept the complaint's factual allegations as true. See Bell At!. Corp. v.

Twombly, 550 U.S. 544, 555-56 (2007). Rule 8(a) requires "a short and plain statement of the



1
    Count II of the Second Amended Complaint reasserted claims 1-7, 13-15, and 28-31 of the ' 567 patent. (D.I. 37
    106).
                                                           2
claim showing that the pleader is entitled to relief. " Id. at 555. The factual allegations do not

have to be detailed, but they must provide more than labels, conclusions, or a "formulaic

recitation" of the claim elements. Id. ("Factual allegations must be enough to raise a right to

relief above the speculative level ... on the assumption that all the allegations in the complaint

are true (even if doubtful in fact)."). Moreover, there must be sufficient factual matter to state a

facially plausible claim to relief. Ashcroft v. Iqbal, 556 U. S. 662, 678 (2009). The facial

plausibility standard is satisfied when the complaint' s factual content "allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged. " Id. ("Where a

complaint pleads facts that are merely consistent with a defendant' s liability, it stops short of the

line between possibility and plausibility of entitlement to relief." (internal quotation marks

omitted)).

       C. Claim Preclusion

        Claim preclusion requires : (1) a final judgment on the merits in a prior suit, (2) where

both suits involve the same parties or their privities, and (3) both suits are based on the same

cause of action. CoreStates Bank, NA. v. Huls Am., Inc., 176 F.3d 187, 194 (3d Cir. 1999).

       In patent infringement cases, "a cause of action is defined by the transactional facts from

which it arises, and the extent of the factual overlap." Senju Pharm. Co. v. Apotex Inc., 746 F.3d

1344, 1348 (Fed. Cir. 2014). The relevant transactional facts are (1) whether both suits involve

the same patent, and (2) whether both suits involve accused products that are the same or

"essentially the same." Id. at 1349-50. In patent infringement cases, claim preclusion applies

even when the plaintiff chooses different patent claims in the second lawsuit. See Brain Life,

LLC v. Elekta, Inc., 746 F.3d 1045, 1053 (Fed. Cir. 2014) (applying, on summary judgment,

claim preclusion to method claims dismissed without prejudice in first suit). As to the second

                                                  3
fact, two products are "essentially the same" "where the differences between them are merely

'colorable' or 'unrelated to the limitations in the claim of the patent. "' Acumed LLC v. Stryker

Corp., 525 F.3d 1319, 1324 (Fed. Cir. 2008). Thus, claim preclusion bars accusing infringing

acts "that are accused in [a] first action or could have been made subject to that action." Brain

Life, 746 F.3d at 1054 (citing Aspex Eyewear Inc. v. Marchan Eyewear, Inc., 672 F.3d 1335,

1343 (Fed. Cir. 2012)); see also Allen v. McCurry, 449 U.S. 90, 94 (1980) ("Under [claim

preclusion] , a final judgment on the merits of an action precludes the parties . .. from relitigating

issues that were or could have been raised in that action."). However, post-judgment infringing

actions "do not involve the same ' claim' for claim-preclusion purposes, even if all of the conduct

is alleged to be unlawful for the same reason. " Asetek Danmark AIS v. CMI USA Inc., 852 F .3d

1352, 1365 (Fed. Cir. 2017); see also Mentor Graphics Corp. v. EVE-USA, Inc. , 851 F.3d 1275,

1299 (Fed. Cir. 2017).

       Claim preclusion is an affirmative defense. It is not generally a basis for dismissal on a

Rule 12(b)(6) motion unless "apparent on the face of the complaint." Hoffman v. Nordic

Naturals, Inc. , 837 F.3d 272,280 (3d Cir. 2016). "If not apparent, the district court must either

deny the [motion] or convert it to a motion for summary judgment ... ." Id.

       D. Issue Preclusion

       Issue preclusion requires: "(1) the identical issue was previously adjudicated; (2) the

issue was actually litigated; (3) the previous determination was necessary to the uudgment] ; and

(4) the party being precluded from relitigating the issue was fully represented in the prior

action." Jean Alexander Cosmetics, Inc. v. L 'Orea! USA, Inc., 458 F.3d 244, 249 (3d Cir. 2006).

"[A]lthough issue preclusion is an affirmative defense, it may be raised in a motion to dismiss

under[] Rule 12(b)(6)." M & M Stone Co. v. Pennsylvania, 388 F. App'x 156, 162 (3d Cir.

                                                  4
2010) (citing Connelly Found. v. Sch. Dist. of Haverford Twp., 461 F.2d 495,496 (3d Cir.

1972)).

          E. Kessler Doctrine

          The Kessler doctrine is "separate and distinct" from claim and issue preclusion. Brain

Life, LLC v. Elekta Inc. , 746 F.3d 1045, 1055 (Fed. Cir. 2014). It "fills the gap between these

preclusion doctrines, however, allowing an adjudged non-infringer to avoid repeated harassment

for continuing its business as usual post-final judgment in a patent action." Id. at 1056. It gives

the accused infringer "rights with respect to specific products that had been held to be

noninfringing, even when the specific acts of infringement would not be barred by claim

preclusion because they occurred post-final judgment." Id. at 1057. As the Federal Circuit held

in Brain Life,

          The principle that, when an alleged infringer prevails in demonstrating
          noninfringement, the specific accused device( s) acquires the "status" of a
          noninfringing device vis-a-vis the asserted patent claims is an essential fact of a
          patent infringement claim. The status of an infringer is derived from the status
          imposed on the thing that is embraced by the asserted patent claims. And, when
          the devices in the frrst and second suits are "essentially the same," the "new"
          product(s) also acquires the status of a noninfringing device vis-a-vis the same
          accusing party or its privies.

Id. Thus, where a second suit accuses the same or "essentially the same" product of infringing

acts post-final judgment in the frrst suit, the Kessler doctrine will prevent the suit.

III.      DISCUSSION

          A. Plaintiff has not Shown Good Cause for Leave to File

          Plaintiff cross-moves for leave to file a motion for reconsideration of my order

dismissing Plaintiff's First Amended Complaint. I issued that order on August 29, 2018. (D.I.

25). Plaintiff did not file its cross-motion for leave until February 1, 2019, five months after the


                                                   5
entry of my previous order. The Local Rules provide a short time window for filing motions for

reargument or reconsideration. While I have discretion to allow filings after the deadline set out

in the local rules, the party seeking leave must show good cause to do so.

           Here, Plaintiff argues that there is good cause because its change of counsel delayed the

filing of the motion. (D.I. 48 at 8). Plaintiff's current counsel entered their appearances on

September 20, 2018, after the expiration of the relevant time period for filing a motion for

reconsideration. (D.I. 28). Plaintiff did not file the motion for leave to file for four months after

current counsel became counsel of record. Plaintiff argues that this delay was necessary because

its current counsel needed to review the files from the previous litigation before determining

whether a motion for reconsideration would be merited. (D.I. 48 at 9).

           I disagree. Plaintiff has not demonstrated good cause. It is well-settled that change of

counsel is not enough to establish good cause to allow untimely filing of a motion for

reconsideration. See, e.g. , Fed. Election Comm 'n v. 0 'Donnell, 2017 WL 2200911 , at * 1 (D.

Del. May 19, 2017) ("[T]he need to hire new counsel [did not] establish any excusable neglect"

justifying the grant of an extension.). Plaintiff could have requested an extension oftime to file a

motion for reconsideration when new counsel entered their appearances. Additionally,

Plaintiff's counsel identified the possibility of moving for reconsideration as early as October 25,

2018. (D.I. 33 at 2 n.2). Moreover, on December 10, 2018, Plaintiff again identified an

intention to file a motion to reconsider (D.I. 49-1, Ex. E) but did not do so until a month after

filing the Second Amended Complaint. (D.I. 42, 43).2 Plaintiff was clearly aware that it

intended to ask the Court to reconsider the claim preclusion order. Plaintiff has not established

any justification for the delay that would meet the good cause standard to grant leave.


2
    The motions at D.I. 42 and 43 were later withdrawn. (D.I. 45).
                                                           6
Additionally, the motion does not set out a change in the relevant law or establish a

misapprehension of fact. To the extent that Plaintiff asserts that the Second Amended Complaint

solely accuses PlayReady technology in Count I and not the previously accused Windows

products (D.I. 48 at 5), I do not believe that assertion requires me to revisit my previous order.

        B. Motion to Dismiss

               a. Count I - Play Ready Technology

        Defendant asserts that Count I of Plaintiffs Second Amended Complaint should be

dismissed with prejudice under claim preclusion, issue preclusion, or the Kessler Doctrine. (D.I.

39 at 9).

                       1. Claim Preclusion

        As to claim preclusion, the parties do not dispute that there has been a final judgment on

the merits in a prior suit and that both suits involve the same parties. (D.I. 48 at 3-4). Thus, the

only remaining question to determine whether claim preclusion applies is whether both suits are

based on the same cause of action. Under Federal Circuit precedent, to determine whether both

suits are based on the same cause of action, courts should ask whether the infringement

contentions in both suits are (1 ) under the same patent and (2) accuse products that are the same

or essentially the same. As my previous order explained,

        Plaintiff accused Windows alone of directly infringing the ' 567 patent in the First
        Action. . . . Given that Plaintiff previously asserted that Windows infringed the
        ' 567 patent, Plaintiff cannot once again accuse Windows of infringing the ' 567
        patent, but argue that other items, like media, are necessary for infringement.
        Likewise, Plaintiff cannot repeatedly assert its patent against different parts of
        Windows in separate suits, even if one accused part is on the left-hand side of
        Windows and the other is on the right-hand side, so to speak. The accused product
        in the Second Action is the same or "essentially the same" as Windows, the accused
        product in the First Action. Therefore, the cause of action in the Second Action is
        same as the cause of action in the First Action, as to direct infringement.


                                                  7
ViaTech Tech. , Inc. v. Microsoft Corp. , 2018 WL 4126522, at *3 (D. Del. Aug. 29, 2018).

However, construing the Second Amended Complaint in the light most favorable to the Plaintiff,

I do not understand Plaintiff to continue to accuse Windows products (at least with regards to

PlayReady technology), but rather independent PlayReady technology, including the PlayReady

Product Suite. On the face of the Second Amended Complaint, the now Accused Products

relating to PlayReady appear to be separate technology from the previously accused Windows

products. (D.I.   37,r,r 19-27).   Thus, to the extent that Defendant alleges that the PlayReady

technology or Product Suite as used in non-Windows technology or sold separately by Microsoft

is "essentially the same" as the accused Windows products in the first action, that cannot be

determined on the face of the Complaint. As I determined in my previous order, that is an issue

more appropriately addressed on motion for summary judgment.

                         2. Issue Preclusion

       Defendant argues that Count I is precluded because Plaintiff raises the same issue of

infringement as in the First Action; Plaintiff has "asserted the same patent (the '567 Patent)

against the same products (Windows 10 and earlier)." (D.I. 39 at 17). Plaintiff argues that issue

preclusion is not appropriate because the PlayReady claims in Count I are not the same issue that

was adjudicated or litigated in the First Action. (D.I. 48 at 14).

       I agree with Plaintiff. As stated above, construing the Second Amended Complaint in the

light most favorable to Plaintiff, Count I accuses independent PlayReady technology, not

Windows products. Thus, issue preclusion is not appropriate because the identical issue was not

previously adjudicated.




                                                    8
                       3. Kessler Doctrine

       Defendant argues that the Kessler Doctrine precludes Count I because it accuses the same

products (Windows) as the First Action under the same patent (the ' 567 patent) as the First

Action. (D.I. 39 at 16). As stated above, it is not clear from the face of the Second Amended

Complaint that Plaintiff accuses the same or essentially the same product as the previously

accused Windows products. Therefore, application of the Kessler Doctrine to Count I at this

early stage is inappropriate.

       Thus, I will deny Defendant's motion as to Count I.

               b. Count II - Post-Judgment Infringement by Windows Products

       Defendant asserts that Count II of Plaintiffs Second Amended Complaint should be

dismissed with prejudice because the First Action precludes it, either under the doctrine of claim

preclusion, issue preclusion, or the Kessler doctrine. (D.I. 39 at 18).

                       1. Claim Preclusion

       As discussed above, claim preclusion requires : (1) a final judgment on the merits in a

prior suit, (2) where both suits involve the same parties or their privities, and (3) both suits are

based on the same cause of action. CoreStates Bank, 176 F.3d at 194. Neither party disputes

that the first two elements of claim preclusion are satisfied. Thus, to determine whether claim

preclusion applies to Plaintiffs claims of direct and indirect infringement by the accused

Windows products after the previous judgment was entered, I must determine whether the First

Action and this suit are based upon the same cause of action. Claim preclusion solely bars

accusing infringing acts "that are accused in [a] first action or could have been made subject to

that action." Brain Life, 746 F.3d at 1054. Because claims for infringement after the judgment

in ViaTech I was entered could not have been brought in the First Action, they are inherently a

                                                   9
different cause of action, and claim preclusion does not apply. See, e.g. , Asetek Danmark, 852

F.3d at 1365.

                       2. Issue Preclusion

       Defendant argues that if Plaintiffs post-judgment infringement claims against previously

accused Windows products are not barred by claim preclusion, they are barred by issue

preclusion. (D.I. 39 at 16). The parties dispute whether the identical issue was previously

adjudicated and whether it was actually litigated. (D.I. 48 at 18-19). Plaintiff also argues that

because it accuses only the post-installation version of the Windows products, issue preclusion

does not apply. (Id) . More specifically, Plaintiff argues that the issue of whether the post-

installation version of Windows infringes was not actually litigated, citing to both the summary

judgment opinion in the First Action and the Federal Circuit's affirmance of that opinion. (D.I.

48 at 18-19).

       I agree with Plaintiff. "Issue preclusion [] applies only to issues actually litigated in the

prior action, not issues that could have been litigated." Orexo AB v. Actavis Elizabeth LLC, 371

F. Supp. 3d 175, 183 (D. Del. 2019); see also Brain Life, 746 F.3d at 1055 (finding method

claims asserted in prior action were not "fully, fairly, and actually litigated"); Voter Verified, Inc.

v. Election Sys. & Software LLC, 887 F.3d 1376, 1383 (Fed. Cir. 2018) (holding that issue of

validity was not "actually litigated" where Defendant did not respond to arguments against

invalidity counterclaim). My summary judgment opinion in the First Action determined that

Plaintiff did not litigate the issue of whether a post-installation form of Windows infringes.

ViaTech Tech. Inc. v. Microsoft Corp. , 2017 WL 2538570, at *3 n.5 (D. Del. June 12, 2017).

The Federal Circuit, when considering the appeal of the First Action, agreed that Plaintiff "never

articulated a clear argument that post-installation Windows is a file" and determined that the

                                                  10
issue was not "properly presented to the district court" and therefore was "waived on appeal. "

ViaTech, 733 F. App'x at 551-52. Thus, the issue of whether post-installation Windows software

infringes the ' 567 patent was not "actually litigated" and the requirements for issue preclusion

have not been met.

                         3. Kessler Doctrine

        As Plaintiff has not demonstrated that either claim preclusion or issue preclusion applies,

I now consider the application of the Kessler Doctrine. I determine that the Kessler Doctrine

requires dismissal of Count II of Plaintiffs Second Amended Complaint. Count II accuses "the

Software Protection Platform (SPP) and Office Software Protection Platform (OSPP) when used

to protect Windows or Office" of infringement. (D.I. 37           ~   65). These products were accused in

the previous suit. (First Action, D .I. 1 ~~ 10-11 ). In both suits, the products are alleged to

infringe claims 1-7, 13-15 and 28-32 of the ' 567 patent. (D.I. 37          ~   65); ViaTech , 2017 WL

2538570, at *3-4 (evaluating infringement contentions using Windows and SPP as the

representative product). Where an accused infringer has succeeded in obtaining a judgment that

a specific product is non-infringing, it should be able to continue its business as usual post-final

judgment without repeated harassment by the patentee. Brain Life, 746 F.3d at 1056. Thus, the

Kessler Doctrine applies to claims of post-final judgment infringing acts where the accused

products are the same or essentially the same products as were previously accused and deemed

non-infringing.

        Plaintiff accuses the same products in this case as it did in the First Action.3 Plaintiff

argues, however, that the Kessler Doctrine does not extend to the "different version" accused


3
 Compare D.l. 37 ,r 41 , 48 (accusin g Windows Vista, Windows 7, Windows 8, Windows 8.1 , Windows 10, Office
2010, Office 2013 , and Office 365) with First Action , D.I . 229 at I (accusing Windows Vista, Windows 7, Windows
8, Windows 8.1, Windows I 0, Office 2010, Office 2013 , Office 2016, and Office 365).
                                                       11
here, "post-installation Windows," rather than the previously accused "pre-installation" version.

(D.I. 48 at 19). I understand Plaintiff to argue that the application of the Kessler Doctrine is

limited to cases where "the accused aspects of the products" have been the same in both cases.

(Id.) .

          I disagree. The Kessler Doctrine examines whether products have been given the status

of a non-infringing device with regard to the asserted claims of a patent. Brain Life, 746 F.3d at

1057. Brain Life is instructional here. There, Brain Life ' s predecessor-in-interest asserted all the

claims of a single patent against the defendant, but ultimately abandoned the method claims

before trial. Id. at 1058. The Federal Circuit determined that "by virtue of gaining a final

judgment of noninfringement in the first suit-where all of the claims were or could have been

asserted against Elekta- the accused devices acquired a status as noninfringing devices, and

Brain Life is barred from asserting that they infringe the same patent claims a second time." Id.

          Here, the SPP and OSPP software in Windows and Office products was determined not

to infringe the asserted claims of the '567 patent in the First Action. The judgment in the First

Action determined that the accused Windows and Office products were non-infringing products

as to the exact same patent claims that Plaintiff now asserts. (First Action, D.I. 329, 330,331).

That Plaintiff now tries to frame its infringement allegations as directed to a "different aspect" of

the same product is of no moment. Plaintiff could have brought its post-installation theory in the

previous case, and in fact attempted to do so. See, e.g. , ViaTech , 733 F. App'x at 551 -52;

ViaTech, 2017 WL 2538570, at *3 n.5. This falls squarely within the Kessler Doctrine.

          Neither do I agree with Plaintiffs argument that the Kessler Doctrine is limited to barring

suits against customers. The Federal Circuit has made clear that the Kessler Doctrine was born

out of the manufacturer's right to be free from harassment and has only recently extended the

                                                  12
doctrine to be available to customers as a defense in litigation. See SpeedTrack, Inc. v.

OfficeDepot, Inc., 791 F.3d 1317, 1327 (Fed. Cir. 2015); Brain Life, 746 F.3d at 1058 (applying

Kessler Doctrine to prevent suit against successor-in-interest manufacturer).

       Therefore, the Kessler Doctrine applies on the face of the Second Amended Complaint to

bar the allegations of infringement in Count II. Thus, I will grant Defendant' s motion as to

Count II.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiffs Cross-Motion for Leave to File a Motion for

Reconsideration is DENIED and Defendant' s Motion to Dismiss Plaintiffs Second Amended

Complaint is DENIED at to Count I and GRANTED as to Count II.

       An accompanying order will be entered.




                                                 13
